Title: To Thomas Jefferson from Jacob Crowninshield, 5 December 1804
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                                          
                            
                            December 5th. 1804.—
                        
                  Mr. Crowninshield presents his compliments to Mr. Jefferson and begs leave to inform him that the cost of the Fish was so trifling it hardly need be estimated as any thing, and Mr. C has made no memodm. of it. at the farthest it could not have exceeded 4 Dollars.
                  Mr. Crowninshield felt much gratified in having it in his power to procure it, but regrets that it was not of so good a quality as the market at Marblehead has afforded in some years.—
                                       